PER CURIAM.
Floyd Mitchell George appeals the summary denial of his motion for postconviction relief. We reverse in part and remand for further proceedings.
George raises several claims in his motion, only one of which has merit. George contends that he was taking psychotropic medication at the time he entered his plea of nolo contendere and that defense counsel knew about it. George further claims ineffective assistance of counsel because defense counsel advised George to respond in the negative if asked by the judge at the plea hearing whether he was on medication. If George’s claim is true, he may be entitled to relief. See Harrison v. State, 562 So.2d 827 (Fla. 2d DCA 1990). Because the trial judge’s order of denial and record attached do not refute George’s claim, we reverse and remand on this point only. On remand, the trial court may again deny the relief requested on this point and attach to its order of denial that portion of the record refuting this claim or conduct an evidentiary hearing.
Reversed in part and remanded for further proceedings. The order of denial is otherwise affirmed.
RYDER, A.C.J., and DANAHY and SCHOONOVER, JJ., concur.